Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered August 15, 1989, convicting defendant, after jury trial, of grand larceny in the fourth degree, and sentencing him to an indeterminate term of imprisonment of from 2 to 4 years, unanimously affirmed.
*234Police officers saw defendant grabbing and snatching currency from the hand of an unidentified victim and running away. Having been apprehended, defendant told the officers, "Alright, you got me”, and, "It’s not that much anyway. What is it, ten dollars? It’s no big deal”, and "I would have gotten away if it wasn’t for the tables.”
The People proved defendant’s guilt of grand larceny in the fourth degree (Penal Law § 155.30 [5]) beyond a reasonable doubt, notwithstanding their failure to produce the owner of the money taken. Defendant’s lack of ownership may reasonably be inferred from the circumstances. (People v Borrero, 26 NY2d 430, 436.) The evidence adduced at trial would lead a reasonable person to conclude that defendant had wrongfully taken money from the unidentified victim. Defendant’s suggestion that the money may have been his is completely belied by the manner in which he had taken the property, his flight and his statements.
We find no basis for disturbing the order resentencing defendant for a violation of probation. Concur—Murphy, P. J., Sullivan, Asch, Kassal and Rubin, JJ.